DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8-9, 15 and 17-18are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the claim recites a subjective term “optimum compromise”, without providing any objective standard to allow on of ordinary skill in the art to determine the scope of the claim.  Paragraphs [0046] to [0047] of applicant’s specification even points out the ratio used for the “optimum compromise” achieves a “user-desired compromise” and relies on a subjective judgement of the user without restriction, rendering the claim indefinite.  Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention (MPEP 2173.05(b)(IV)).    
Regarding claim 15, the claim recites the same indefinite language as recited in claim 6 and is therefore rejected based on the same rationale as claim 6 set forth above.  

Regarding claim 8, the claim recites the limitation "the non-uniform color space" in lines 2-4.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes that this limitation is introduced in claim 3, and the language of claim 8 can be corrected by amending one of its parent claims, claim 4, to depend from claim 3 instead of claim 2 (similar to the claim structure of claims 10-18).
Furthermore, the claim recites “the uniform space” in lines 4 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 9, the claim depends from claim 8 and incorporates the same lack of antecedent bases as recited in claim 8.
Regarding claim 17, the claim recites “the uniform space” in lines 4 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 18, the claim depends from claim 17 and incorporates the same lack of antecedent bases as recited in claim 17.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, 10-12, 14-15, and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2019/0158894 A1).
Regarding claim 10, Lee discloses: 
A system comprising (Fig. 11 and Par. 247 of Lee: receiver including color gamut volume mapping unit h11030; Par. 281: color volume mapping operation is operation of color gamut volume unit h11030; Par. 313: color volume mapping operation disclosed by Figs. 17-20) :
At least one processor (Fig. 11 and Par. 247 of Lee: receiver including color gamut volume mapping unit h11030; Par. 768 of Lee: unit is processor); and
A non-transitory processor-readable memory device storing instructions that when executed by the at least one processor causes the at least one processor to perform operations including (Par. 768 of Lee: processor executes processes stored in a memory or storage unit, where the methods are codes written to a storage medium readable by the processor; Par. 771: examples of processor-readable medium include ROM, RAM, CD-ROM, magnetic tapes, floppy disks, and optical data storage devices):
	Determining a target color gamut of a display device, an inner zone of the target color gamut (Fig. 19 and Par. 362 of Lee: invariant area), and an outer zone of the target color gamut (Figs. 19 and 20 of Lee disclose region between invariant area and display’s gamut boundary);
	Dynamically determining, based on the inner zone and the outer zone, a path along which an input color in a source color gamut of an input content moves, wherein the input color is outside the inner zone (Fig. 20 and Par. 366 of Lee: color information belonging to region A is remapped along a straight line connecting (Cin-,Lin) and (0,Lmin-) which is within invariant area such that color information belonging to region A of original gamut, i.e. within contents’ color gamut – see Fig. 19, is mapped between the invariant area and the boundary of the target gamut – path shown in Fig. 20 as “h20010” and further discussed in Par. 373-376) ; and
	Mapping the input color from the source color gamut to an output color in the outer zone based on the path, (Fig. 20 and Par. 376 of Lee: once straight line h20010 connecting (Cin-,Lin) and (0,Lmin-) is determined, calculate intersections; Par. 378: intersection of h20010 with boundary of target gamut; Par. 379: intersection of h20010 with boundary D1 of invariant area; Par. 381: color coordinates (C-out, Lout) to be mapped is calculated using relationship between color information coordinates (Cin-,Lin) of original gamut and intersections, where (C-out, Lout) is present between the second intersection of display’s gamut boundary and third interaction with invariant area – i.e. within “outer zone” based on path) wherein the input color is rendered as the output color during presentation of the input content on the display device (Par. 317 of Lee: RGB signal first converted to color space used for remapping; Par. 387: color information of original gamut remapped to target gamut; Par. 389: Once the color information remapping is completed, inverse color space conversion is performed to return the signal to a state in which the information can be represented on the display, by converting into an RGB signal so as to be represented on the display)
Regarding claim 1, the operations of claim 10 perform the same method as recited in claim 1.  As such, claim 1 is rejected based on the same rationale as claim 10 set forth above.
Regarding claim 19, Lee discloses:
A non-transitory processor-readable medium that includes a program that when executed by a processor performs a method (Par. 768 of Lee: processor executes processes stored in a memory or storage unit, where the methods are codes written to a storage medium readable by the processor; Par. 771: examples of processor-readable medium include ROM, RAM, CD-ROM, magnetic tapes, floppy disks, and optical data storage devices)
Further regarding claim 19, the method of claim 19 is the same method as claim 1, and as such, claim 19 is further rejected based on the same rationale as claim 1 set forth above.
Regarding claim 11, Lee further discloses:
Wherein the input color is mapped from the source color gamut in a non-uniform color space to the output color in the outer zone in the non-uniform color space (Par. 317 of Lee: color mapping may use any color space for color volume mapping, including those with relatively low uniformity; Fig. 37 and Par. 594 further disclose mapping color space types including CIE 1931 Yxy color space)
Regarding claim 2, the operations of claim 11 perform the same method as recited in claim 2.  As such, claim 2 is rejected based on the same rationale as claim 11 set forth above.
Regarding claim 20, the limitations incorporated by reference from claim 19 are rejected based on the same rationale as claim 19 set forth above.  Further regarding claim 20, the method of claim 20 is the same method as claim 2, and as such, claim 20 is further rejected based on the same rationale as claim 2 set forth above.
Regarding claim 12, Lee further discloses:
Wherein the non-uniform color space is CIE 1931 color space (Par. 317 of Lee: color mapping may use any color space for color volume mapping, including those with relatively low uniformity; Fig. 37 and Par. 594 further disclose mapping color space types including CIE 1931 Yxy color space)
Regarding claim 3, the operations of claim 12 perform the same method as recited in claim 3.  As such, claim 3 is rejected based on the same rationale as claim 12 set forth above.
Regarding claim 14, Lee further discloses: 
Wherein the operations further include: determining the inner zone and the outer zone based on at least one of color gamut volume of the display device, the input content, or metadata corresponding to the input content (Par. 249 of Lee: color gamut volume mapping unit h11030 performs gamut conversion using input video, metadata, and/or display gamut information; Par. 258: the receiver may check whether the input WCG video matches the color gamut of the receiver, using the display gamut information and/or the metadata included in the video stream; Fig. 19 and Par. 339: Canchor calculated using information in metadata; Par. 351-352: when anchor point is set, gamut divided into 4 regions including invariant area)
Regarding claim 5, the operations of claim 14 perform the same method as recited in claim 5.  As such, claim 5 is rejected based on the same rationale as claim 14 set forth above.
Regarding claim 15, Lee further discloses: 
Wherein a ratio of a size of the inner zone relative to a size of the outer zone achieves an optimum compromise between image details protection and preservation of saturation and color contrast (Examiner notes that the term “optimum compromise” is subjective and not clearly defined;  Furthermore, the claim merely states that the ratio “achieves an optimum compromise” which appears to be an intended result of the process rather than providing any limiting characteristics of the claim (see MPEP 2111.04(I));  
Par. 8 of Lee: object of invention is to provide method for obtaining optimum image colors, achieved by mapping out of gamut hue to a gamut in mapping a wide gamut range to a narrow gamut range;  Paras. 270 to 271: intersection calculating for calculating intersection of boundary of the original gamut, boundary of target gamut, and boundary of invariant area for color information remapping and used as input value of function used for color information remapping – Fig. 19 shows ratio of areas for mapping between gamuts, which Par. 8 points out mapping is for obtaining optimum image colors and therefore “achieves an optimum compromise” for image values)
Regarding claim 6, the operations of claim 15 perform the same method as recited in claim 6.  As such, claim 6 is rejected based on the same rationale as claim 15 set forth above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7-9, 14, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0158894 A1) in view of Medin et al. (US 2010/0225238 A1).
Regarding claim 4, the limitations included from claim 2 are rejected based on the same rationale as claim 2 set forth above and incorporated herein.  Further regarding claim 4, Lee further discloses:
Determining a triangle representing maximum value for input colors in the source color gamut based on one of the input content or metadata corresponding to the input content, wherein the path is further based on the triangle (Fig. 19 of Lee: contents’ color gamut triangle including D2, with border shown in Fig. 20 as “Content’s gamut boundary” – i.e. “triangle”; Par. 249 of Lee: color gamut volume mapping unit h11030 performs gamut conversion using input video, metadata, and/or display gamut information; Par. 258: the receiver may check whether the input WCG video matches the color gamut of the receiver, using the display gamut information and/or the metadata included in the video stream; Fig. 19 and Par. 339: Canchor calculated using information in metadata; Par. 351-352: when anchor point is set, gamut divided into 4 regions including invariant area; Fig. 20 and Par. 376: once straight line h20010 connecting (Cin-,Lin) and (0,Lmin-) is determined, calculate intersections; Par. 378: intersection of h20010 with boundary of target gamut; Par. 379: intersection of h20010 with boundary D1 of invariant area; Par. 381: color coordinates (C-out, Lout) to be mapped is calculated using relationship between color information coordinates (Cin-,Lin) of original gamut and intersections, where (C-out, Lout) is present between the second intersection of display’s gamut boundary and third interaction with invariant area – i.e. within “outer zone” based on path) 
Lee does not explicitly disclose using the saturation limit triangle (SLT) for the gamut mapping. 
Determining a saturation limit triangle (SLT) representing maximum saturation for colors (Par. 17 of Medin: preprocessor receives image signal having color saturation and brightness, and includes optimizer configured to control the saturation of the image signal based on information from the receiver; Fig. 3A and 3B and Par. 81 of Medin: triangle 330 is color gamut corresponding to light source of display; Fig. 3B and Par. 83: gamut 300 shows inner color triangle 340 representing colors of lesser saturation than colors between outer color triangle 330 and inner color triangle 340; Par. 85: limit saturation to inner color triangle 340)
	Both Lee and Medin are directed to methods and systems for adjusting color gamut values for improved display of images on display devices.  Furthermore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made with a reasonable expectation of success, to modify the system and method for mapping gamuts for obtaining a target value for display by mapping between a source gamut and target gamut as provided by Lee, by utilizing the image saturation data for adjusting the color parameters of an image as provided by Medin, using known electronic interfacing and programming techniques.  The modification results in an improved display of information by improving the displayed colors of an image on a display with a particular color range without sacrificing loss of detail from incorrect saturation display that might wash out the details.  In addition, the modification merely substitutes on known type of color gamut values for proper display of an image for another, yielding predictable results of utilizing saturation data for gamut data to map between a source and target gamut of image display data.  
Regarding claim 7, Lee modified by Medin further discloses:
Wherein mapping the input color from the source color gamut to an output color in the outer zone based on the path comprises: Converting the input color from the source color gamut to a first converted color in the target color gamut and a second converted color in a color gamut of the of the inner zone (Figs. 19 and 20 and Par. 366 of Lee: color information is remapped along a straight line connecting (Cin,Lin--) and (0,Lmin), where values along straight line are converted colors in coordinate space including range of values from (0,Lmin-) to displays gamut boundary within target color gamut, including values from (0,Lmin-) to D1 as within inner zone; Par. 375 of Lee: color information Cin,Lin-- of original color gamut selected) based on a first color space conversion matrix and a second color space conversion matrix, respectively (Fig. and Paras. 529-532 of Lee: color_space_conversion_function used for color space conversion utilizing matrix color_space_conversion_coeff[i] indicating coefficients forming 3x3 matrix of red, green, and blue; Fig. 31 and Par. 533-536: color_gamut_boundary_info includes indices lightness_index[i][j], a_index[i][j] and b_index[i][j] for gamut boundary defining a gamut volume boundary and used to derive boundary values); and
Clipping the first converted color and the second converted color to a first boundary of the target color gamut and a second boundary of the color gamut of the inner zone to obtain a first clipped color and a second clipped color, respectively (Fig. 20 of Lee discloses Intersection2 (I2) – i.e. clipped first converted color – Paras. 376 and 378: once straight line h20010 connecting (Cin,Lin--) and (0,Lmin) is determined, calculating intersections and coordinate values of intersections, including intersection of determined straight line h20010 and boundary of target gamut; Fig. 20 and Par. 379: Intersection3 (I3) as intersection determined of straight line h20010 and boundary D1 of invariant area – i.e. second clipped color:

    PNG
    media_image1.png
    397
    443
    media_image1.png
    Greyscale

)
Regarding claim 8, Lee modified by Medin further discloses: 
Wherein the path includes coordinates of the input color in the non-uniform color space, (Fig. 20 of Lee: (Cin,L--in), Par. 317: color mapping may use any color space for color volume mapping, including those with relatively low uniformity; Fig. 37 and Par. 594 further disclose mapping color space types including CIE 1931 Yxy color space) coordinates of the first clipped color in the non-uniform color space, (Fig. 20 of Lee: Intersection2 (I2); Par. 376 and 378: coordinate values of the intersections calculated using two equations of straight lines including I2)  coordinates of the second clipped color in the non-uniform color space (Fig. 20 of Lee: Intesection3 (I3); Par. 376 and 379: coordinate values of the intersections calculated using two equations of straight lines including I3), coordinates of the output color in the non-uniform space (Fig. 20, (C--out,L--out), and coordinates of a reference position in the non-uniform space, and the reference position represents an intersection of the path and a boundary of the triangle (Fig. 20 of Lee: Intersection1 (I1); Par. 377 and 378: coordinate values of the intersections calculated using two equations of straight lines including I1)
Medin discloses:
SLT (Par. 17 of Medin: preprocessor receives image signal having color saturation and brightness, and includes optimizer configured to control the saturation of the image signal based on information from the receiver; Fig. 3A and 3B and Par. 81 of Medin: triangle 330 is color gamut corresponding to light source of display; Fig. 3B and Par. 83: gamut 300 shows inner color triangle 340 representing colors of lesser saturation than colors between outer color triangle 330 and inner color triangle 340; Par. 85: limit saturation to inner color triangle 340)
	Both Lee and Medin are directed to methods and systems for adjusting color gamut values for improved display of images on display devices.  Furthermore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made with a reasonable expectation of success, to modify the system and method for mapping gamuts for obtaining a target value for display by mapping between a source gamut and target gamut as provided by Lee, by utilizing the image saturation data for adjusting the color parameters of an image as provided by Medin, using known electronic interfacing and programming techniques.  The modification results in an improved display of information by improving the displayed colors of an image on a display with a particular color range without sacrificing loss of detail from incorrect saturation display that might wash out the details.  In addition, the modification merely substitutes on known type of color gamut values for proper display of an image for another, yielding predictable results of utilizing saturation data for gamut data to map between a source and target gamut of image display data.  


Regarding claim 9, Lee modified by Medin further discloses:
Wherein a relative position of the input color between the reference position and the second clipped color is the same as a relative position of the output color between the first clipped color and the second clipped color (Figs. 19 and 20 and Par. 366 of Lee: color information is remapped along a straight line connecting (Cin,Lin--) and (0,Lmin), where values along straight line are converted colors in coordinate space including range of values from (0,Lmin-) to displays gamut boundary within target color gamut – Fig. 20 shows positions of (Cin,Lin), Intersection2 (I2), Intesection3 (I3) and (Cout, Lout) all relative to the path line traversing the coordinates – i.e. all relative to the line) 
Regarding claim 13, the limitations included from claim 12 are rejected based on the same rationale as claim 12 set forth above and incorporated herein.  Further regarding claim 13, Lee further discloses:
Determining a triangle representing maximum value for input colors in the source color gamut based on one of the input content or metadata corresponding to the input content, wherein the path is further based on the triangle (Fig. 19 of Lee: contents’ color gamut triangle including D2, with border shown in Fig. 20 as “Content’s gamut boundary” – i.e. “triangle”; Par. 249 of Lee: color gamut volume mapping unit h11030 performs gamut conversion using input video, metadata, and/or display gamut information; Par. 258: the receiver may check whether the input WCG video matches the color gamut of the receiver, using the display gamut information and/or the metadata included in the video stream; Fig. 19 and Par. 339: Canchor calculated using information in metadata; Par. 351-352: when anchor point is set, gamut divided into 4 regions including invariant area; Fig. 20 and Par. 376: once straight line h20010 connecting (Cin-,Lin) and (0,Lmin-) is determined, calculate intersections; Par. 378: intersection of h20010 with boundary of target gamut; Par. 379: intersection of h20010 with boundary D1 of invariant area; Par. 381: color coordinates (C-out, Lout) to be mapped is calculated using relationship between color information coordinates (Cin-,Lin) of original gamut and intersections, where (C-out, Lout) is present between the second intersection of display’s gamut boundary and third interaction with invariant area – i.e. within “outer zone” based on path) 
Lee does not explicitly disclose using the saturation limit triangle (SLT) for the gamut mapping. 
Determining a saturation limit triangle (SLT) representing maximum saturation for colors (Par. 17 of Medin: preprocessor receives image signal having color saturation and brightness, and includes optimizer configured to control the saturation of the image signal based on information from the receiver; Fig. 3A and 3B and Par. 81 of Medin: triangle 330 is color gamut corresponding to light source of display; Fig. 3B and Par. 83: gamut 300 shows inner color triangle 340 representing colors of lesser saturation than colors between outer color triangle 330 and inner color triangle 340; Par. 85: limit saturation to inner color triangle 340)
	Both Lee and Medin are directed to methods and systems for adjusting color gamut values for improved display of images on display devices.  Furthermore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made with a reasonable expectation of success, to modify the system and method for mapping gamuts for obtaining a target value for display by mapping between a source gamut and target gamut as provided by Lee, by utilizing the image saturation data for adjusting the color parameters of an image as provided by Medin, using known electronic interfacing and programming techniques.  The 
Regarding claim 16, Lee modified by Medin further discloses:
Wherein mapping the input color from the source color gamut to an output color in the outer zone based on the path comprises: Converting the input color from the source color gamut to a first converted color in the target color gamut and a second converted color in a color gamut of the of the inner zone (Figs. 19 and 20 and Par. 366 of Lee: color information is remapped along a straight line connecting (Cin,Lin--) and (0,Lmin), where values along straight line are converted colors in coordinate space including range of values from (0,Lmin-) to displays gamut boundary within target color gamut, including values from (0,Lmin-) to D1 as within inner zone; Par. 375 of Lee: color information Cin,Lin-- of original color gamut selected) based on a first color space conversion matrix and a second color space conversion matrix, respectively (Fig. and Paras. 529-532 of Lee: color_space_conversion_function used for color space conversion utilizing matrix color_space_conversion_coeff[i] indicating coefficients forming 3x3 matrix of red, green, and blue; Fig. 31 and Par. 533-536: color_gamut_boundary_info includes indices lightness_index[i][j], a_index[i][j] and b_index[i][j] for gamut boundary defining a gamut volume boundary and used to derive boundary values); and
Clipping the first converted color and the second converted color to a first boundary of the target color gamut and a second boundary of the color gamut of the inner zone to obtain a first clipped color and a second clipped color, respectively (Fig. 20 of Lee discloses Intersection2 (I2) – i.e. clipped first converted color – Paras. 376 and 378: once straight line h20010 connecting (Cin,Lin--) and (0,Lmin) is determined, calculating intersections and coordinate values of intersections, including intersection of determined straight line h20010 and boundary of target gamut; Fig. 20 and Par. 379: Intersection3 (I3) as intersection determined of straight line h20010 and boundary D1 of invariant area – i.e. second clipped color:

    PNG
    media_image1.png
    397
    443
    media_image1.png
    Greyscale

)
Regarding claim 17, Lee modified by Medin further discloses: 
Wherein the path includes coordinates of the input color in the non-uniform color space, (Fig. 20 of Lee: (Cin,L--in), Par. 317: color mapping may use any color space for color volume mapping, including those with relatively low uniformity; Fig. 37 and Par. 594 further disclose mapping color space types including CIE 1931 Yxy color space) coordinates of the first clipped color in the non-uniform color space, (Fig. 20 of Lee: Intersection2 (I2); Par. 376 and 378: coordinate values of the intersections calculated using two equations of straight lines including I2)  coordinates of the second clipped color in the non-uniform color space (Fig. 20 of Lee: Intesection3 (I3); Par. 376 and 379: coordinate values of the intersections calculated using two equations of straight lines including I3), coordinates of the output color in the non-uniform space (Fig. 20, (C--out,L--out), and coordinates of a reference position in the non-uniform space, and the reference position represents an intersection of the path and a boundary of the triangle (Fig. 20 of Lee: Intersection1 (I1); Par. 377 and 378: coordinate values of the intersections calculated using two equations of straight lines including I1)
Medin discloses:
SLT (Par. 17 of Medin: preprocessor receives image signal having color saturation and brightness, and includes optimizer configured to control the saturation of the image signal based on information from the receiver; Fig. 3A and 3B and Par. 81 of Medin: triangle 330 is color gamut corresponding to light source of display; Fig. 3B and Par. 83: gamut 300 shows inner color triangle 340 representing colors of lesser saturation than colors between outer color triangle 330 and inner color triangle 340; Par. 85: limit saturation to inner color triangle 340)
	Both Lee and Medin are directed to methods and systems for adjusting color gamut values for improved display of images on display devices.  Furthermore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made with a reasonable expectation of success, to modify the system and method for mapping gamuts for obtaining a target value for display by mapping between a source gamut and target gamut as provided by Lee, by utilizing the image saturation data for adjusting the color parameters of an image as provided by Medin, using known electronic interfacing and programming techniques.  The modification results in an improved display of information by improving the displayed colors of 
Regarding claim 18, Lee modified by Medin further discloses:
Wherein a relative position of the input color between the reference position and the second clipped color is the same as a relative position of the output color between the first clipped color and the second clipped color (Figs. 19 and 20 and Par. 366 of Lee: color information is remapped along a straight line connecting (Cin,Lin--) and (0,Lmin), where values along straight line are converted colors in coordinate space including range of values from (0,Lmin-) to displays gamut boundary within target color gamut – Fig. 20 shows positions of (Cin,Lin), Intersection2 (I2), Intesection3 (I3) and (Cout, Lout) all relative to the path line traversing the coordinates – i.e. all relative to the line) 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lammers et al. (US 2007/0223018 A1) discusses the importance of determining saturation data of an image for display, in order to prevent loss of local details based on saturation values of an image during gamut conversion (see e.g. Abstract and Paras. 12, 17, and 24 of Lammers discussing loss of local details from saturation values of data).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616